ORDER
Musgrave, Judge:
Upon consideration of the request of Defendant-intervenors, Defendant’s response, and all other papers and proceedings had herein, it is hereby
Ordered that the matter is remanded to the Department of Commerce for proceedings consistent with the decision of the Court of Appeals for the Federal Circuit in Camargo Correa Metais, S.A. v. United States, 200 F.3d 771 (Fed. Cir. 1999), and it is further
Ordered that the Department of Commerce shall have 90 days from the date hereof to file such remand results.